Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 14 January 2021, the following has occurred: Claims 1-20 have been canceled; claims 21-36 are newly added.
Now claims 21-36 are pending.

Claim Objections
Claims 21-23, 25-26, 28, 32 and 35-36 are objected to because of the following informalities:  
Claim 21 recites “serverconnected”, the Examiner suggests changing this to --server connected--
Claim 21 recites “thecomputerized”, the Examiner suggests changing this to --the computerized--
Claim 21 recites “theservice”, the Examiner suggests changing this to --the service--
Claim 21 recites “tothe”, the Examiner suggests changing this to --to the--
Claim 21 recites “datarepository”, the Examiner suggests changing this to --data repository--
Claim 22 recites “onededicated”, the Examiner suggests changing this to --one dedicated--
Claim 23 recites “serviceuser”, the Examiner suggests changing this to --service user--
Claim 23 recites “userand”, the Examiner suggests changing this to --user and--
Claim 25 recites “transferaided”, the Examiner suggests changing this to --transfer aided--
Claim 26 recites “byan”, the Examiner suggests changing this to --by an--
Claim 28 recites “dataresults”, the Examiner suggests changing this to --data results--
Claim 32 recites “themedical”, the Examiner suggests changing this to --the medical--
Claim 35 recites “andcapabilities”, the Examiner suggests changing this to --and capabilities--
Claim 36 recites “andmeasures”, the Examiner suggests changing this to --and measures--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 21, recites and its dependent claims incorporate the limitations “(a) tracking liquid… (b) recording… (c) receiving… (b) identifying… (c) retrieving… (d) processing all of the data for calculable data results, the calculation performed considering the information stored about the service user and considering the third-party data retrieved in (c)”, it is unclear which (c) is being referred to as both (b) and (c) steps are repeated in the claim. Therefore the claim is indefinite.
Claim 24 recites “The executable network-hosted service model of claim 3”, it is unclear the dependency of this claim, therefore it is indefinite.
Claim 26 recites “The method of claim 5”, it is unclear the dependency of this claim, therefore it is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for providing a service from a service provider to a service user. The limitations of
(a) tracking liquid consumed by the service user […]; (b) recording all solid nutrition consumed by the service user not tracked […] via direct input […] by the service user; (c) [… obtaining …] from the service user having a current medical condition, activity data recorded […] by the service user […]; (b) identifying the service user, locating data previously stored about theservice user and general knowledge data stored about the current medical condition of the service user, and mapping the activity data received in (a) to the located user data and knowledge data; (c) [… obtaining …] available third-party held data […], the third-party data requested having at least some relevancy tothe recorded activity data and [… providing …] the activity data, solid nutrition and first data […]; (d) processing all of the data for calculable data results, the calculation performed considering the information stored about the service user and considering the third-party data retrieved in (c) and creating a nutrition suggestion for the service user; (e) updating the data stored about the service user […] with the nutrition suggestion calculated in (d); (f) requesting through at least one generated recommendation notification [… provided …] to the service user over the network at least one transaction item to be initiated by the service user and fulfilled by the service provider based on the nutrition suggestion.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting various servers, at least one data repository, a non-transitory computer readable medium, a computerized device, a first tracking device, at least one dedicated activity data tracking device, 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of various servers, at least one data repository, a non-transitory computer readable medium, a computerized device, which implements the identified abstract idea. The various servers, at least one data repository, a non-transitory computer readable medium, a computerized device are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see applicant’s specification Figure 1, pages 10-11), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various servers, at least one data repository, a non-transitory computer readable medium, a computerized device, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a first tracking device, at least one dedicated activity data tracking device and “receiving over the network… retrieving… at least one generated 
Claims 22-36 
Claims 22, 30-31 further define aspects of the tracking device, however it does not recite any additional element sufficient for a practical application and/or significantly more.
Claims 23-24, 27, 29, 32 further define the type of data used or analysis for performance of the abstract, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.
Claims 25, 28 recite the additional element of a smart phone, however it is recited at a high-level of generality (i.e., a general purpose computer) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a smart phone, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Claims 26 and 34-36 recites the additional element of a weigh scale and a food blender, however these additional elements are recited at a high-level of generality (i.e., a scale and blender; see Applicant’s specification Figures 9-10, pages 29-30, 32-33) and amounts to generally linking the abstract idea to a particular technological environment.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a weigh scale and a food blender are considered generally 
Claim 33 further define the transmission of data via a network, however it does not recite any additional element sufficient for a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25, 27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0374386 (hereafter “Benefield”), in view of U.S. Patent App. No. 2016/0042660 (hereafter “Radovcic”; already of record in the IDS), in view of U.S. Patent App. No. 2009/0155753 (hereafter “Ales”).

Regarding (New) claim 21, Benefield teaches a method provided by an executable network-hosted service model (Benefield: Figure 1, paragraph [0005], “a method, computer program product, and system for providing dynamic services”, paragraph [0038], “Network 130 may be a local area network (LAN), a wide area network (WAN) such as the Internet, a wireless local area network (WLAN), any combination thereof… support communications between client device 110, server 120, exercise machine 150, fitness tracking device 140… and other computing devices and servers (not shown), in accordance with embodiments of the inventions.”) including 
--at least one server controlled by a service provider entity, the at least one serverconnected to the network and to at least one data repository (Benefield: Figure 1, element Server 120 may be a management server, a web server, or any other electronic device or computing system capable of receiving and sending data… Server 120 contains… physical activity and dietary service program 200”, paragraph [0039], “Physical activity and dietary service program 200 is a program for tracking an individual's physical activity, calorie expenditure, and calorie consumption, etc. and providing meal recommendations 122”. Also see, paragraph [0038]. The Examiner interprets the broadest reasonable interpretation of the service provider entity is taught by the Physical activity and dietary service program), 
--software executed by the server from a non-transitory computer readable medium coupled to or otherwise accessible to the server, the software providing an interface to a computerized device operated by a service user (Benefield: Figures 1, 3, paragraph [0035], “server 120 may be… any programmable device capable of communication with client device 110 over network 130…. server 120 is representative of any electronic device or combination of electronic devices capable of executing machine readable program instructions”. Also see, paragraph [0013] and [0096] for non-transitory CRM), comprising the steps of: […];
(b) recording all solid nutrition consumed by the service user not tracked by the first tracking device via direct input to the computerized device by the service user (Benefield: paragraphs [0009]-[0010], “individuals create food plans and manually track calories consumed through food intake… track calorie consumption and/or food energy consumed (i.e., types of calories and nutritional content consumed by an individual as, proteins, fats, carbohydrates, etc.)”, paragraph [0056], “the user did not enter consumption of breakfast, a snack and/or lunch… determines the user skipped breakfast and is hungry based on the lack of a consumption entry”, paragraphs [0065]-[0066], “as the individual consumes food (e.g., a meal, a 
(c) receiving from the service user having a current medical condition, activity data recorded by at least one dedicated activity data tracking device controlled by the service user and the at least one data tracking device adapted for at least short-range wireless communication with thecomputerized device (Benefield: Figure 1, paragraphs [0009]-[0010], “Physical activity (e.g., exercise) and nutrition assist individuals in obtaining and maintaining physical wellbeing and a healthy lifestyle… for specific health reasons (e.g., diabetes, cholesterol, high blood pressure, etc.)”, paragraphs [0013]-[0014], “client device 110 includes application software that connects client device 110 and fitness tracking device 140 in order to send and receive information… Fitness tracking device 140 is a physical activity tracking device. Fitness trackers (e.g., physical activity tracker) are devices and/or applications that monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc.”, paragraph [0040], “Physical activity and dietary service program 200 sends and receives information to client device 110, fitness tracking device 140”. Also see, paragraphs [0023], [0049]);
(b) […], locating data previously stored about theservice user and general knowledge data stored about the current medical condition of the service user, […] (Benefield: paragraph [0025], “user information 116 and/or user information 146 may reside on server 120”, paragraph [0028], “User interface 112… send and receive information through physical activity and dietary service client program 114… to physical activity and dietary service program 200.”, access dietary plans 118 and 148… Dietary plan 118 and dietary plan 148 are dietary and nutritional plans (i.e., tailored eating guidelines to match nutritional and caloric intake) to assist individuals to meet goals, restrictions, and/or conditions (e.g., physical, dietary, and/or medical).”, paragraph [0034], “Physical activity data 159 is added to and/or replaces a portion of physical activity data 119 and/or physical activity data 149… in order to improve the accuracy of recommendations from physical activity and dietary service program 200… physical activity data 119, physical activity data 149, and physical activity data 159 reside on server 120”. Also see, paragraph [0044]. The Examiner interprets user information is previously stored data about the service beneficiary and dietary plan is general knowledge of the medical condition);
(c) retrieving available third-party held data from one or more remote servers connected to the network, the third-party data requested having at least some relevancy tothe recorded activity data (Benefield: paragraph [0036], “meal recommendations 122 may reside on… smart appliance 180, and/or another computing device (not shown) provided, meal recommendation 122 is accessible by physical activity and dietary service program 200”. Also see, paragraphs [0019]-[0020], [0040]. This is interpreted to be third-party data under the broadest reasonable interpretation) and 
--forwarding the activity data, solid nutrition and first data from the computerized device to the server (Benefield: Figure 1, paragraphs [0034]-[0035], “Physical activity data 159 is added to and/or replaces a portion of physical activity data 119 and/or physical activity data 149… in order to improve the accuracy of recommendations from physical activity and dietary service program 200… physical activity data 119, physical activity data 149, and physical activity data 159 reside on server 120”. Also see, paragraphs [0012], [0064]-[0065]. The Examiner interprets physical activity and dietary service program is shown on server 120 in Figure 1, and would receive the physical activity data and consumption information from fitness tracking device and client device in performing the functionality of physical activity and dietary service program);
(d) processing all of the data for calculable data results, the calculation performed considering the information stored about the service user and considering the third-party data retrieved in (c) and creating a nutrition suggestion for the service user (Benefield: paragraph [0047], “physical activity and dietary service program 200 calculates caloric intake values based on the BMR, nutritional guidelines, physical goals, intensity level (e.g., activity level) and/or medical conditions”, paragraph [0050], “Calories=Intensity*Weight*Duration”, paragraphs [0054], “physical activity and dietary service program 200 tracks and calculates calories burned based on received physical activity data 119, physical activity data 149, and/or physical activity data 159”, paragraphs [0065]-[0066], “as the individual consumes food (e.g., a meal, a snack, a beverage, etc.), physical activity and dietary service program 200 subtracts the calories associated with the consumed food from the calculated overall number of calories or the adjusted overall number of calories for consumption to create the remaining allowed number of calories for consumption”, paragraphs [0078]-[0079], “physical activity and dietary service program 200 provides meal recommendation 122… (e.g., provides a proposition to the individual which suggests meal recommendation 122 to be considered”. Also see, paragraph [0020], [0036], [0068]-[0069]);
physical activity and dietary service program 200 tracks and calculates calories burned based on received physical activity data 119, physical activity data 149, and/or physical activity data 159”, paragraphs [0065]-[0068], “physical activity and dietary service program 200 retrieves a remaining number of calculated allowed calories for consumption… physical activity and dietary service program 200 varies (e.g., increases or decreases) the number of calories allowed for consumption (e.g., calculated overall number of calories, adjusted overall number of calories, and/or remaining number of calories) based on physical activity data 119, 149, or 159 and consumption information associated with meal recommendation 122”, paragraph [0079], “physical activity and dietary service program 200 receives a selection of meal recommendation 122 and/or retailer offer 124 via user interface 112, 142, or 182 from the individual (e.g., user enters information directly), via user interface 162… Physical activity and dietary service program 200 stores the user selection of meal recommendation 122 and/or redeemed instances of retailer offer 124 for further utilization (e.g., history data for subsequent iterations and tracking or purchases, tracking calorie consumption, etc.).”. The Examiner notes this tracking is updating the remaining available calories for the service beneficiary based on the determined consumption of the recommended nutrition);
(f) requesting through at least one generated recommendation notification sent to the service user over the network at least one transaction item to be initiated by the service user and fulfilled by the service provider based on the nutrition suggestion (Benefield: Figure 2, paragraph [0036], “physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user determines food and beverage suggestions based on nutritional requirements, number of remaining calories for ingestion, recent physical activity, and the food and/or beverages choices that are available for consumption)”, paragraph [0078], “physical activity and dietary service program 200 provides meal recommendation 122… (e.g., provides a proposition to the individual which suggests meal recommendation 122 to be considered… physical activity and dietary service program 200 sends meal recommendation 122 and/or retailer offer 124 for display on user interface 112 and/or user interface 142”. Also see, paragraphs [0039], [0063], [0068]. The Examiner interprets that the received meal recommendations (i.e., third party data) are used with the received information (activity and user information) to determine a specific meal recommendation to provide to the service beneficiary).
Benefield may not explicitly teach (underlined below for clarity):
(b) identifying the service user, locating data previously stored about theservice user and general knowledge data stored about the current medical condition of the service user, and mapping the activity data received in (a) to the located user data and knowledge data;
Radovcic teaches (b) identifying the service user, locating data previously stored about theservice user and general knowledge data stored about the current medical condition of the service user, and mapping the activity data received in (a) to the located user data and knowledge data (Radovcic: Figure 11, paragraphs [0018]-[0020], “a method or process of ingesting fitness and exercise data from one or more devices on the market as inputs in order to output personalized user recommendations based on the inputs… A complex algorithm is utilized to take in the inputs and produce an appropriate output quickly and efficiently… A user may then input a profile, as shown in FIG. 11.”, paragraph [0022], “the user connects to the one or more These data points will be used as inputs that are applied to an algorithm 20. From there, the algorithm processes data points to output recommendations 7… the algorithm comprises accessing a database containing possible responses and recommendations based on each response”. Also see, Figures 1, 6-10. The Examiner interprets a user profile and login is used to identify the service beneficiary, as well as use of the profile to run the algorithm is interpreted to be mapping of the data to the user profile as seen in the figures);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a user profile to identify a service beneficiary and map data as taught by Radovcic within the data collection and recommendations provided by Benefield with the motivation of helping user’s “improve their health and fitness goals” (paragraph [0004]).
Benefield and Radovcic may not explicitly teach (underlined below for clarity):
(a) tracking liquid consumed by the service user via a first tracking device integrated in a drinking container, the first tracking device enabled to send first data to the computerized device;
Ales teaches (a) tracking liquid consumed by the service user via a first tracking device integrated in a drinking container, the first tracking device enabled to send first data to the computerized device (Ales: Figures 1, 3, paragraphs [0023]-[0025], “system 10 includes one or more tracking pods 12 to collect information about one or more behaviors”, paragraph [0038], “a feeding sensor can be incorporated into a bottle that tracks the amount of liquid consumed”. Also see, paragraph [0056]. The Examiner notes as shown in Figures 1 and 3 the information collected from the feeding sensor (tracking pod) is sent to the system (computerized device));
One of ordinary skill in the art before the effective filing date would have found it obvious to include a bottle tracking amount of liquid drunken as taught by Ales with the 

Regarding (New) claim 22, Benefield, Radovcic and Ales teaches the limitations of claim 21, and further teaches wherein the at least onededicated activity tracking device includes a wearable electronic pendant including a sensor tracking at least motion, time of tracked motion, and direction and distance of tracked motion (Benefield: Figure 1, paragraphs [0014]-[0017], “Fitness tracking device 140 is a physical activity tracking device. Fitness trackers (e.g., physical activity tracker) are devices and/or applications that monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc… fitness tracking device 140 includes a global positioning system… utilizes the GPS capabilities of fitness tracking device 140 to determine distance and speed associated with a physical activity”, paragraph [0032], “a user may own fitness tracking device 140 (e.g., portable wearable device)”).
The motivation to combine is the same as in claim 21, incorporated herein.

Regarding (New) claim 25, Benefield, Radovcic and Ales teaches the limitations of claim 21, and further teaches wherein the computerized device is a smart phone and the activity tracking device communicates tracked data wirelessly to the smart phone controlled by the service user, wherein the service user uses the smart phone to navigate online and transfer the tracked activity data to the at least one server over the network the transferaided by a thin client smart phone application providing connectivity between the service user and the service provider (Benefield: Figure 1, paragraph [0013], “client device 110 may be… a smart phone… client device 110 includes application software that connects client device 110 and fitness tracking device 140 in order to send and receive information”, paragraph [0040], “Physical activity and dietary service program 200 sends and receives information to client device 110, fitness tracking device 140”).
The motivation to combine is the same as in claim 21, incorporated herein.

Regarding (New) claim 27, Benefield, Radovcic and Ales teaches the limitations of claim 21, and further teaches wherein in (f), the transaction item is for purchasing anyone of vitamins, protein supplements, electrolytes, or a combination thereof (Benefield: paragraph [0068], “determines meal recommendation 122 that includes food items and beverages to increase magnesium levels (e.g., suggests nuts, seeds, spinach, and bananas), increase potassium levels (e.g., bananas, yognrt, apples, spinach, etc.) and to assist in maintaining hydrations and/or to recover from dehydration ( e.g., water, sports recovery drink, etc.)”).
The motivation to combine is the same as in claim 21, incorporated herein.

Regarding (New) claim 31, Benefield, Radovcic and Ales teaches the limitations of claim 22, and further teaches wherein the wearable electronic pendant may further be worn as a wrist device, or a belt clipped device by installing the pendant into the wearable forms (Radovcic: paragraph [0018], “These devices that produce data inputs include but are not limited to running watches, apps such as RunKeepr and Strava, stationary machines such as treadmills, and other 3rd party activity trackers such as FitBit and Jawbone”. The Examiner notes both fitbit and jawbone are wrist wearables).
The motivation to combine is the same as in claim 21, incorporated herein.

Regarding (New) claim 32, Benefield, Radovcic and Ales teaches the limitations of claim 21, and further teaches wherein the knowledge data includes data about nutritional deficiencies that may be caused by the medical condition, knowledge data about metabolic shifts that may occur during themedical condition, and knowledge data about hydration level shifts that may occur during the medical condition (Benefield: paragraph [0039], “determines an appropriate food and/or beverage to consume based on nutritional content, type of physical activity, calories remaining for consumption, etc. to meet dietary goals, medical conditions, etc.”, paragraph [0045], “physical activity and dietary service program 200 also receives a basal metabolic rate (BMR) as part of user information 116 or user information 146 (e.g., personal knowledge, dietician calculated BMR, software calculation based on measurements, etc.)”, paragraph [0068], “determines meal recommendation 122 that includes food items and beverages to increase magnesium levels (e.g., suggests nuts, seeds, spinach, and bananas), increase potassium levels (e.g., bananas, yogurt, apples, spinach, etc.) and to assist in maintaining hydrations and/or to recover from dehydration ( e.g., water, sports recovery drink, etc.)”. The Examiner notes the information provided in the user information for the condition reads on adjusting the meal determinations for the condition (i.e., the shifts) as it is not required to be calculated).
The motivation to combine is the same as in claim 21, incorporated herein.

Regarding (New) claim 33, Benefield, Radovcic and Ales teaches the limitations of claim 21, and further teaches wherein the network is the Internet network including any the Internet”).
The motivation to combine is the same as in claim 21, incorporated herein.

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent App. No. 2016/0042660 (hereafter “Radovcic”; already of record in the IDS) and U.S. Patent App. No. 2009/0155753 (hereafter “Ales”) as applied to claim 21 above, and further in view of U.S. Patent App. No. 2016/0050962 (hereafter “Davies”).

Regarding (New) claim 23, Benefield, Radovcic and Ales teaches the limitations of claim 21, and further teaches […] the service model adapted to determine and address at least the nutritional needs of the service userand calories burned […] (Benefield: paragraph [0047], “physical activity and dietary service program 200 calculates caloric intake values based on the BMR, nutritional guidelines, physical goals, intensity level (e.g., activity level) and/or medical conditions”, paragraph [0050], “Calories=Intensity*Weight*Duration”, paragraphs [0054], “physical activity and dietary service program 200 tracks and calculates calories burned based on received physical activity data 119, physical activity data 149, and/or physical activity data 159”, paragraphs [0065]-[0066], “as the individual consumes food (e.g., a meal, a snack, a beverage, etc.), physical activity and dietary service program 200 subtracts the calories associated with the consumed food from the calculated overall number of calories or the adjusted overall number of calories for consumption to create the remaining allowed number of calories for consumption”, paragraphs [0078]-[0079], “physical activity and dietary service program 200 provides meal recommendation 122… (e.g., provides a proposition to the individual which suggests meal recommendation 122 to be considered”. Also see, paragraph [0020], [0036], [0068]-[0069]).
Benefield, Radovcic and Ales may not explicitly teach (underlined below for clarity):
--wherein the serviceuser is a woman and the current medical condition is a pregnancy, the service model adapted to determine and address at least the nutritional needs of the service userand calories burned and required for a healthy pregnancy.
Davies teaches wherein the serviceuser is a woman and the current medical condition is a pregnancy, the service model adapted to determine and address at least the nutritional needs of the service userand calories burned and required for a healthy pregnancy (Davies: paragraphs [0044]-[0045], “optimal nutrition systems for women during the preconception, prenatal, pregnancy, postnatal, and/or lactating periods are provided… helps to support a baby through its first 1,000 days (i.e., from conception through the first two years of age and/or up to 12 months thereafter) by delivering optimal nutrition from conception through lactation”, paragraph [0047], “the nutrition system designed to identify the women's nutrient shortfalls, nutrient gaps, and/or nutrient inadequacy during childbearing age, and the preconception, prenatal, pregnancy, postnatal, and/or lactation periods”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include performing a service for a pregnant women during conception to through post pregnancy period as taught by Davies with the nutrition tracking as taught by Benefield, Radovcic and Ales with the motivation of “providing a healthy start and/or improvement in the nutrition of both mothers and children” (Davies: paragraph [0003]).

Regarding (New) claim 29, Benefield, Radovcic and Ales teaches the limitations of claim 27, but may not explicitly teach wherein the vitamins and the nutrients recommended for the service user are strategically mixed for each of three trimesters of pregnancy and for the postnatal period of the service based on a combination of knowledge solicited or contributed and normalized baseline nutritional data logged for the service user.
Davies teaches wherein the vitamins and the nutrients recommended for the service user are strategically mixed for each of three trimesters of pregnancy and for the postnatal period of the service based on a combination of knowledge solicited or contributed and normalized baseline nutritional data logged for the service user (Davies: paragraph [0069, “the nutrition system is designed and customized specifically to address the nutrient gaps and/ or nutrient inadequacies experienced”, paragraph [0076], “condition-specific nutrients are designed and/or customized specifically to address the nutrient inadequacies experienced”, paragraph [0090], “customizing the vitamin blend for each product”).
The motivation to combine is the same as in claim 23, incorporated herein.

Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent App. No. 2016/0042660 (hereafter “Radovcic”; already of record in the IDS) and U.S. Patent App. No. 2009/0155753 (hereafter “Ales”) as applied to claim 21 above, and further in view of U.S. Patent App. No. 2012/0083669 (hereafter “Abujbara”).

Regarding (New) claim 24, Benefield, Radovcic and Ales teaches the limitations of claim 21, but may not explicitly teach wherein the knowledge data stored about the service user 
Abujbara teaches wherein the knowledge data stored about the service user includes lab results from lab tests, and baseline health data compiled through repetitive data tracking (Abujbara: paragraph [0026], “tracking the user food consumption, physical activity, updates to energy and nutrient budget balances, any physiological parameter measurements, any taken medication types, doses, and times, and any other external events which may cause changes to user-specific health-related variables; and automatically varying the types, rankings, and/or portions of the food items in the recommended available food item list based on the results of the tracked activities”, (interpreted to occur over the timeframe of Davies) paragraph [0139], “HCP 130 can request User 140 to come to the office for a live checkup or can order additional lab tests”, paragraph [00221], “User 140's recent laboratory test results show deficiencies, or excesses, in certain vitamins and nutrients. These tests could have been routine tests for metabolic parameters, or could have been requested by HCP 130 to check certain micronutrient levels due to particular symptoms”. Also see, paragraph [0180]. The Examiner interprets the initial information consists of laboratory tests for nutritional deficiency and tracked along with progress for updating recommendations).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using initial lab data and updating the data over time for comparison in changing the recommendations as taught by Abujbara with the use of performing nutrition recommendations for pregnancy and post pregnancy as taught by Benefield, Radovcic and Ales with the motivation of “improvement in patients' long-term health outcomes” (Abujbara: paragraph [0035]).

Regarding (New) claim 28, Benefield, Radovcic and Ales teaches the limitations of claim 25, and further teaches wherein the service user uses the smart phone aided by the thin client application to view logged dataresults and to receive notifications of service adjustments to logged data, […], and notifications requesting authorization to make adjustments to purchase orders with more or less product or to initiate a transaction for a new product (Benefield: Figure 1, paragraphs [0028]-[0030], “User interface 112 is a program that provides an interface between a user of client device 110, and a plurality of applications that reside on client device 110… refers to the information (e.g., graphic, text, sound) that a program presents to a user and the control sequences the user employs to control the program… graphical user interface (GUI) is a type of interface that allows users to interact with peripheral devices (i.e., external computer hardware that provides input and output for a computing device, such as a keyboard and mouse) through graphical icons and visual indicators as opposed to text-based interfaces… user interface 182 send and receive information through physical activity and dietary service client program… to assist the individual to perform an activity (e.g., track physical activity, track calories burned, track calories consumed, select food items to eat”, paragraph [0078], “physical activity and dietary service program 200 provides meal recommendation 122… (e.g., provides a proposition to the individual which suggests meal recommendation 122 to be considered… physical activity and dietary service program 200 sends meal recommendation 122 and/or retailer offer 124 for display on user interface 112 and/or user interface 142”. The Examiner interprets meal recommendations are requests to adjust orders in particular when at a restaurant, and the user can view their tracked data).
Benefield, Radovcic and Ales may not explicitly teach (underlined below for clarity):
reminders to take vitamins, reminders to weigh in and report weight data, and notifications requesting authorization to make adjustments to purchase orders with more or less product or to initiate a transaction for a new product.
Abujbara teaches wherein the service user uses the smart phone aided by the thin client application to view logged dataresults and to receive notifications of service adjustments to logged data, reminders to take vitamins, reminders to weigh in and report weight data, and notifications requesting authorization to make adjustments to purchase orders with more or less product or to initiate a transaction for a new product (Abujbara: paragraph [0091], “The Alerts & Reminders 202 module is responsible for issuing alerts and reminders on several occasions; such as medication timing reminders, food/medication interactions, exceeding calorie or nutrient upper limits, low consumption of certain micronutrients”, paragraph [0304], “remind User 140 to utilize Personal Health Devices (PHD) 115 to take any health status measurements, such as blood glucose, weight”. Also see, paragraphs [0183]-[0190]).
The motivation to combine is the same as in claim 24, incorporated herein.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent App. No. 2016/0042660 (hereafter “Radovcic”; already of record in the IDS) and U.S. Patent App. No. 2009/0155753 (hereafter “Ales”) as applied to claim 21 above, and further in view of U.S. Patent No. 10,390,772 (hereafter “Kovacs”).

Regarding (New) claim 26, Benefield, Radovcic and Ales teaches the limitations of claim 21, but may not explicitly teach wherein the recording of the solid nutrition is aided byan additional data tracking device including a dedicated electronic weigh scale having a bioelectric impedance program and apparatus for dividing total weight into sub-categories of total weight including at least lean muscle mass, bone mass, and visceral fat percentage.
Kovacs teaches wherein the recording of the solid nutrition is aided byan additional data tracking device including a dedicated electronic weigh scale having a bioelectric impedance program and apparatus for dividing total weight into sub-categories of total weight including at least lean muscle mass, bone mass, and visceral fat percentage (Kovacs: Column 26, lines 30-60, “the weighing scale system incorporated the use of strain gage load cells and six or eight electrodes to measure a plurality of signals including: bodyweight, BCG, body mass index, fat percentage, muscle mass percentage, and body water percentage, heart rate, heart rate variability, PTT, and PWV measured simultaneously or synchronously when the user stands on the scale to provide a comprehensive analysis of the health and wellness of the user”. The Examiner interprets the bone mass would be obvious in view of the other determinations).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a scale to weigh and determine sub-category percentages as taught by Kovacs with the health tracking and recommendation system as taught by Benefield, Radovcic and Ales with the motivation of providing improvements “in physiological related data and suggestions or recommendations to improve their health” (Kovacs: Column 2, lines 30-45).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent App. No. 2016/0042660 (hereafter  as applied to claim 21 above, and further in view of U.S. Patent App. No. 2018/0256095 (hereafter “Arnold”).

Regarding (New) claim 30, Benefield, Radovcic and Ales teaches the limitations of claim 22, and further teaches wherein the wearable electronic pendant further includes […], and micro LED powered readouts displaying percentage of or total steps taken, percentage of or total ounces of liquids consumed, and percentage of or total calories burned (Benefield: Figure 1, paragraphs [0028]-[0030], “User interface 112 is a program that provides an interface between a user of client device 110, and a plurality of applications that reside on client device 110… refers to the information (e.g., graphic, text, sound) that a program presents to a user and the control sequences the user employs to control the program… graphical user interface (GUI) is a type of interface that allows users to interact with peripheral devices (i.e., external computer hardware that provides input and output for a computing device, such as a keyboard and mouse) through graphical icons and visual indicators as opposed to text-based interfaces… user interface 182 send and receive information through physical activity and dietary service client program… to assist the individual to perform an activity (e.g., track physical activity, track calories burned, track calories consumed, select food items to eat”, paragraph [0068], “assist in maintaining hydrations and/or to recover from dehydration”. Also see, paragraph [0039]. The Examiner interprets all of the information of physical activity and dietary service available for viewing of the user interface).
Benefield, Radovcic and Ales may not explicitly teach (underlined below for clarity):
a sensor for tracking exposure to sunlight, 
Arnold teaches wherein the wearable electronic pendant further includes a sensor for tracking exposure to sunlight (Arnold: paragraph [0052], “The wearable computing device 201 may also measure… light exposure (e.g., ambient light, UV light exposure, time and/or duration spent in darkness”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include tracking sunlight exposure as taught by Arnold with weather data for determinations of health as taught by Benefield, Radovcic and Ales with the motivation of “improve and/or maintain the health of the users” (Arnold: paragraph [0027]).

Claims 34-36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent App. No. 2016/0042660 (hereafter “Radovcic”; already of record in the IDS) and U.S. Patent App. No. 2009/0155753 (hereafter “Ales”)) as applied to claim 21 above, and further in view of U.S. Patent App. No. 2016/0241653 (hereafter “Ciepiel”).

Regarding (New) claim 34, Benefield, Radovcic and Ales teaches the limitations of claim 22, but may not explicitly teach wherein a computerized liquid and food blender is enabled to communicate to the smart phone and the transaction item is a recipe capable of being prepared in the blender, wherein the smart phone receives the transaction item and forwards it to the blender where it is at least stored and displayed.
received from a different device (e.g., shared by other user devices), or the likes. In some embodiments, the recipe component 140 may receive or have inputted directly therein, a recipe”, paragraph [0063], “recipe component 140 may generate output 112 as instructions to implement the recipe or blending process”. Also see, paragraph [0035], [0067]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a blender as taught by Ciepiel with the smart phone and nutrition tracking as taught by Benefield, Radovcic and Ales with the motivation of “monitoring alterations in recipes and customizing blending systems for user preferences” (Ciepiel: paragraph [0006]).

Regarding (New) claim 35, Benefield, Radovcic, Ales and Ciepiel teaches the limitations of claim 34, and further teaches wherein the blender includes a memory block enabled to store the recipes, a micro controller, and firmware provided from memory including instruction sets for enabling blender functions andcapabilities (Ciepiel: Figures 1-4, paragraph 
The motivation to combine is the same as in claim 24 incorporated herein.

Regarding (New) claim 36, Benefield, Radovcic and Ales teaches the limitations of claim 35, and further teaches wherein the blender also includes a temperature sensor, which is physically provided at a mixing tool andmeasures the temperature of the blended content (Ciepiel: Claim 45, “The blender system of claim 45, wherein the sensor includes a thermometer reading temperature of contents in the container.”).
The motivation to combine is the same as in claim 24 incorporated herein.

Response to Arguments
Applicant's arguments filed on 14 January 2021 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 14 January 2021.

Rejection under 35 U.S.C. § 112
Regarding the rejections of claims 1-20, in view of claims 1-20 being canceled the rejections have been removed, however newly added claims 21, 24 and 26 introduce new issues with respect to 112b.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant believes the added hardware clearly render the new claims statutory subject matter.

The Examiner respectfully disagrees.
	It is respectfully submitted, the additional hardware does not provide a practical application to the abstract idea. The added hardware of the claim is used to generally link the abstract idea to a particular technological environment in which the generic hardware performs the abstract idea. Additionally the added hardware is well-understood, routine and conventional as evidenced above, therefore the claim does not provide a practical application/significantly more than the abstract idea.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Regarding the 103 rejections, the art provided by the Examiner, either singly or in combination, fail to teach all of the limitations of applicant's newly presented claims

The Examiner respectfully disagrees.
	It is respectfully submitted, that the Examiner has adjusted the 103 rejection to reflect the newly added claims. The claims are taught by the combination of Benefield, Radovcic and Ales above, under the broadest reasonable interpretation.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626